DETAILED ACTION
Information Disclosure Statements
The information disclosure statements dated August 29, 2022; October 13, 2022 and November 28, 2022 were in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS documents were considered and signed copies of the 1449 forms are attached.
Response to Remarks and Amendments
Applicant’s response and amendments filed August 29, 2022 have been entered and are considered herein.  Any rejection not reiterated herein is withdrawn.
With respect to the rejection claims 1, 2, 28, 44, 52, 57, 73 and 96 under 35 USC 102(a)(1), the rejection is withdrawn in view of the amendment to narrow the scope of the claimed formula such that the R4 position can no longer be H as required by the prior art structure.  Since the prior art no longer teaches the claimed invention, the rejection is withdrawn.

Restrictions/Elections
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As indicated in the previous action, the examiner searched the compound based on the elected species, wherein: the scope of the search and examination was extended further to include the compounds described in the previous action.  In view of the claim amendment to overcome the art, the scope of the search and examination is again expanded to include the compound 
    PNG
    media_image1.png
    275
    210
    media_image1.png
    Greyscale
  Since the examined scope was not found to be allowable, the scope of the search and consideration was not expanded further.

Status of Claims
Currently, claims 1, 2, 11, 22, 28, 34-35, 44-45, 52, 57, 65, 73, 75-81 and 96 are pending in the instant application. Claims 22, 45 and 75-81 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention or species there being no allowable generic or linking claim.  
Claims 1, 2, 11, 28, 34-35, 44, 52, 57, 65, 73 and 96 read on an elected invention and species, and therefore remain under consideration in the instant application.  It has been determined that the entire scope claimed is not patentable. 

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

It is noted that with respect to the rejection below, for the purposes of determining if a reference is a “printed publication” for the purposes of 102(a)(1), MPEP 2128 states the following: 

    PNG
    media_image2.png
    99
    480
    media_image2.png
    Greyscale

Specifically regarding electronic publications, such as online databases, as prior art the following is noted:

    PNG
    media_image3.png
    78
    750
    media_image3.png
    Greyscale

where “prior art disclosures…on an on-line database are considered to be publicly available as of  the date the item was publicly posted.”  Since the database entries below list the dates that the compounds were entered into the on-line database, the compounds were made publicly available as of those dates in the citation, and the claims are anticipated.  

Claim(s) 1, 2, 44, 52, 57 and 96 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PubChem CID 53838198 (Create Date 2011-12-4). 
Since the Create date represents the date that the compound entered a publicly available database on PubChem, this represents the date that each compound was made accessible to the public.

The PubChem database entry listed above discloses the compound 
    PNG
    media_image1.png
    275
    210
    media_image1.png
    Greyscale
 which reads on the formula in claim 1 where R1 is aryl substituted with two R6 (R6 is methyl or OH); R3 is H and R4 is methyl.  The compound further reads on formula (V) in dependent claim 57.  Accordingly, since the prior art teaches all required limitations of the instantly claimed formula, the claims are anticipated.

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 73 is rejected under 35 U.S.C. 103 as being unpatentable over “the PubChem database entry CID 53838198” (as applied to Claims 1, 2, 44, 52, 57 and 96 in the 102(a)(1) rejection above),  in view of Ito et al. in Cancer Science 94(1), 3 – 8  (2003).
As discussed above The PubChem database entry listed above discloses the compound 
    PNG
    media_image1.png
    275
    210
    media_image1.png
    Greyscale
 which reads on the formula in claim 1 where R1 is aryl substituted with two R6 (R6 is methyl or OH); R3 is H and R4 is methyl. 
The reference does not teach a pharmaceutical composition comprising the compound and a carrier.
Ito teaches a reliable medium-term bioassay system for rapid detection of carcinogenic potential of chemicals in the human environment.  Ito teaches that the test chemicals are usually given in the diet or the drinking water” (i.e. where water or the solid food is interpreted as reading on the claimed carrier, Abstract).  Ito does not teach the compounds having the structures described above.
However, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to prepare a pharmaceutical composition of the compound CID 53838198 by combining it with a carrier such as solid food or water.  The motivation to do so would be to identify its carcinogenic potential.   This issue of carcinogenicity is of interest to every chemist that is exposed to any compound, irrespective of the known uses of the compound because a chemist would always want to know if a compound she or he is handling has carcinogenic potential.
Claim Objections
Claims 11, 28 and 34-35 are objected to for depending on a rejected base claim but appear allowable if rewritten in independent form.

Conclusion
Claim 65 is allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA L OTTON/Primary Examiner, Art Unit 1699